Name: Commission Regulation (EEC) No 1507/90 of 1 June 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 90 Official Journal of the European Communities No L 141 /37 COMMISSION REGULATION (EEC) No 1507/90 of 1 June 1990 on the supply of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 250 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community, as Community , food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . O OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 141 /38 Official Journal of the European Communities 2. 6 . 90 ANNEX I 1 . Operation No ('): 962/89 2. Programme : 1989 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 ; tel . 734 55 80, telex 22555 LRCS CH ; fax 733 03 95 4. Representative of the recipient (2) : Croissant-Rouge Algerien, 1 5 bis, Bid Mohamed V, Alger ; tel 264 57 27/28, telex Hilal 67356 DZ or 66442 CRA 5. Place or country of destination : Algeria 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) (7) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.1 ) 8 . Total quantity : 200 tonnes net 9 . Number of lots : one 10. Packaging and marking (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres, with four cans per carton  the cans and the cartons must carry the following wording : 'ACTION N" 962/89 / a red crescent with the points facing to the right / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRI ­ BUTION GRATUITE / ALGER' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Algiers 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 7  18 . 8 . 1990 18 . Deadline for the supply : 4. 9 . 1990 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 19. 6 . 1990. Tenders shall be valid until 12 midnight on 20 . 6. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 7 . 1990. Tenders shall be considered valid until 12 midnight on 4. 7 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 8  11 . 9. 1990 (c) deadline for the supply : 18 . 9 . 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  2. 6 . 90 Official Journal of the European Communities No L 141 /39 ANNEX II 1 . Operation No (') : 923/89 2. Programme : 1989 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, boÃ ®te postale 372, CH-1211 Geneve 19 ; tel . 734 55 80, telex 22555 LRCS CH, fax 733 03 95 4. Representative of the recipient ^): The Guyana Red Cross Society, Eve Leary, PO Box 10524, Geor ­ getown ; tel.: 65 174, telex : Ferna 2226 GY 'For Guyana Red Cross ' 5 . Place or country of destination : Guyana 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) (7) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 50 tonnes net 9 . Number of lots : one 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B, 1.3.3) :  metal cans of five litres, with four cans per carton, in 20-food containers  the cans and the cartons must xarry the following wording : 'ACTION No 923/90 / ONE RED CROSS / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS AND RED CRESCENT SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / GEORGETOWN' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Warehouse, Red Cross, Eve Leary, Georgetown 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 7  10. 8 . 1990 18 . Deadline for the supply : 4. 9 . 1990 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 19 . 6. 1990 . Tenders shall be valid until 12 midnight on 20. 6. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 7. 1990 . Tenders shall be considered valid until 12 midnight on 4. 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14 . 8 . to 20 . 8 . 1990 (c) deadline for the supply : 18 . 9 . 1990 22 . Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund ; payable on request by the successful tenderer :  No L 141 /40 Official Journal of the European Communities 2. 6 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered, the standards applicable relative to nuclear radiation in the Member State concerned have not been exceeded. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably ¢  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. Is) Point (a) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (s) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. f) The successful tenderer shall give the beneficiaires' representative, at the time of delivery, a certificate of origin . (8) Cartons to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover.